DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 02/15/2022 Non-Final Office Action, claims 36-55 were pending and rejected. 
In the Applicant’s 08/04/2022 Reply, claims 36, 38, 40, 41, 43, and 45 were amended.
The Terminal Disclaimer filed on 08/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. (1) 10,633,389 B2, (2) 10,118,931 B2, (3) 9,856,267 B2, (4) 9,738,651 B2, and (5) 9,346,802 B2 is approved.
Claims 36-55 remain pending.

Remarks and Amendments
(1)	Claims 36, 37, and 47-55 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,633,389 B2 (issued 04/28/2020).
(2)	Claims 36-42 and 45-55 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,118,931 B2 (issued 11/06/2018).
(3)	Claims 36-44 and 47-55 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,856,267 B2 (issued 01/02/2018).
(4)	Claims 36 and 47-55 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,738,651 B2 (issued 07/22/2017).
(5)	Claims 36-38, 41, and 47-55 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,346,802 B2 (issued 06/24/2016).
	The Applicant’s 0/04/2022 Terminal Disclaimer obviates these rejections which are withdrawn.	

Conclusion
Claims 36-55 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655